Citation Nr: 1502365	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-29 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease for the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1977 to October 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2014, a videoconference hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been associated with the record.  On the day of the Board hearing and subsequent to the Board hearing, the appellant submitted additional evidence accompanied by a waiver.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current lower back disability as a result of service.  According to the July 2011 VA Spine examination, the examiner opined that it is less likely than not that the Veteran's degenerative disc disease was caused by or a result of residuals of a lumbar puncture or his military service.  His rationale was that degenerative disc disease is most often the result of a gradual, aging-related wear and tear.  The Board finds this opinion to be of limited probative value, as it appears to make a generalization based on medical literature, not the Veteran's individual medical history.

The 2011 VA examiner also noted that arachnoiditis is a chronic persistent pain which is primarily neurogenic.  The Board notes that the Veteran's November 1982 separation examination report reflects an impression of possible adhesive arachnoiditis.  Although the 2011 VA examiner discussed arachnoiditis, there was no indication as to whether the Veteran currently has arachnoiditis and if so, whether it is a disability causally related to the arachnoiditis noted at separation or in-service event or injury.  

In addition, the Veteran submitted a March 2014 VA treatment record wherein the examiner opined that the Veteran has a history of spondylosis/osteoarthritis of the lumbosacral spine that is longstanding since the Veteran was 20 years old.  He opined that this is presumably secondary to the injury the Veteran sustained while in the military and that is not secondary to "old age."  No further rationale was provided for the March 2014 opinion.  The Board notes that the July 2011 VA examiner indicated that the Veteran's x-ray done in 2008 showed degenerative changes, but did not indicate whether the Veteran has a current diagnosis of arthritis.

Given the inadequacy of the opinions, an addendum opinion should be obtained addressing whether the Veteran's current lumbar spine disabilities are related to service
.
Additionally, during the Board hearing, the Veteran stated that he has received treatment at VA facilities for his back disability since approximately 1983.  Prior to arranging for the VA examination, the AOJ should obtain all outstanding records of VA spine treatment from 1983 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent VA medical records from 1983 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available. 

2.  Obtain an addendum opinion regarding the likely etiology of the claimed current lumbar spine disabilities from the VA examiner who conducted the July 2011 examination or from a suitable substitute.  Another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.

The claims folder should be sent to the examiner for review. 

The examiner should identify each diagnosed lumbar spine disorder.  Then with respect to each diagnosis, the examiner should provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability had its clinical onset during service or otherwise is due to disease or injury in service.

To the extent that the Veteran has a current diagnosis that was also diagnosed in service (arachnoiditis), the examiner should explain why the current diagnosis is (or is not) related to the diagnosis noted in service.  To the extent that arthritis is diagnosed, the examiner should address whether any symptoms in service represented the characteristic manifestations sufficient to identify arthritis.

3.  Then, in light of all the evidence of record to include any obtained subsequent to the September 2012 statement of the case (SOC), readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




